ELEANOR M. LOVITT, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentLovitt v. CommissionerDocket No. 3299-73.United States Tax CourtT.C. Memo 1974-126; 1974 Tax Ct. Memo LEXIS 192; 33 T.C.M. (CCH) 587; T.C.M. (RIA) 74126; May 14, 1974, Filed.  *192  Eleanor M. Lovitt, pro se.  Brian J. Seery, for the respondent.  FORRESTERMEMORANDUM OPINION FORRESTER, Judge: Respondent determined a deficiency in petitioner's Federal income tax for the taxable year 1971 in the amount of $3,604.13.  Respondent has filed a motion for judgment on the pleadings on the ground that petitioner has failed to state a cause of action in her petition.  In her petition filed herein, petitioner claimed that the United States Government has been "engaged in the pursuit of criminal objectives by criminal means in the prosecution of the war in Indochina." Petitioner contends that she cannot pay taxes since payment of the taxes would make her an accomplice of the alleged crimes.  It is clear that such objections do not affect petitioner's Federal income tax obligations.  Abraham J. Muste, 35 T.C. 913">35 T.C. 913 (1961); Susan Jo Russell, 60 T.C. 942">60 T.C. 942, 947 (1973). As this Court stated in Abraham J. Muste at 920: We are of the opinion that there is no principle of international law which operates to relieve citizens from their tax obligations and liabilities under the laws of their country or which imposes upon them individual*193  responsibility for the use made of tax revenue.  * * * Respondent's motion for judgment on the pleadings will be granted, and Decision will be entered for the respondent.